Citation Nr: 9936205	
Decision Date: 12/30/99    Archive Date: 01/04/00

DOCKET NO.  97-29 457A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for service connection for the residuals of a 
head injury.

2.  Whether new and material evidence has been presented to 
reopen a claim for service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. A. Herman, Associate Counsel



INTRODUCTION

The veteran had verified active military service from October 
1955 to April 1958.  This appeal arises from a June 1997 
rating decision of the Hartford, Connecticut, regional office 
(RO) which determined that the veteran had failed to submit 
new and material evidence to reopen the claims of service 
connection for the residuals of a head injury and a back 
disorder.  The veteran moved to Rhode Island during pendency 
of this appeal.  As such, jurisdiction over this matter was 
transferred to the Providence, Rhode Island, RO.


FINDINGS OF FACT

1.  In July 1991, the RO determined that the veteran had 
failed to submit new and material evidence to reopen the 
claim of service connection for the residual of a head injury 
and denied the veteran's claim of service connection for a 
back disorder.

2.  The veteran did not timely appeal that determination, and 
it became final.

3.  The additional evidence submitted in connection with the 
current request to reopen the claims for service connection 
for the residuals of a head injury and a back disorder is not 
so significant that it must be considered in order to fairly 
decide these claims.


CONCLUSIONS OF LAW

1.  The July 1991 rating decision that determined that the 
veteran had failed to submit new and material evidence to 
reopen a claim for service connection for the residuals of a 
head injury is final.  38 U.S.C.A. § 7105 (c) (West 1991); 38 
C.F.R. 
§ 20.302 (1999).

2.  Evidence received since the July 1991 RO decision is not 
new and material, and, thus, the claim for service connection 
for the residuals of a head injury is not reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (1999).

3.  The July 1991 rating decision that denied service 
connection for a back disorder is final.  38 U.S.C.A. § 7105 
(c) (West 1991); 38 C.F.R. § 20.302 (1999).

4.  Evidence received since the July 1991 RO decision is not 
new and material, and, thus, the claim for service connection 
for a back disorder is not reopened.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's service medical records are unavailable, 
presumably having been destroyed in a fire during the early 
1970's at the National Personnel Records Center (NPRC).  
Morning reports from the 1607th INSTLRON indicate that, while 
stationed at Dover Air Force Base, the veteran was 
hospitalized on December 27, 1957.  The same reports show 
that he was released from the hospital the next day.  The 
reason for the hospitalization was not referenced.

The veteran filed a claim for service connection for the 
residuals of a head injury in March 1980.  He stated he 
sustained an inservice head injury in February 1957 while 
serving as a firefighter in Iwo Jima, Japan.  He also 
reported undergoing brain surgery in 1979.  In this regard, 
the veteran submitted a January 1980 letter from H.A. 
Wilkerson, M.D., indicating that he had suffered a head 
injury in October 1979 that required a craniotomy.

Service connection for the residuals of a head injury was 
denied in September 1980.  The RO determined there was no 
evidence showing a link between his 1979 brain surgery and 
his alleged inservice head injury.  The RO reported that the 
NPRC had conducted a search for medical records pertaining to 
the head injury, but that, due to limited information 
available, such a search could not be accomplished.  The 
veteran was notified of the decision and his appellate rights 
in a letter dated in September 1980.  Therein, the RO noted 
that a further search for service records would be initiated 
when the veteran furnished his exact military unit 
assignments from 1955 to 1958.

The veteran filed a claim for non-service-connected pension 
benefits in August 1981.  He maintained that he had fractured 
his back and skull in 1956 while stationed in Japan.  He also 
reported that he had undergone brain surgery in 1979 after he 
was hit in the head by a portion of a beer keg that had 
exploded during his wedding reception.  He said he was still 
under the care of Dr. Wilkinson.

The claim for non-service-connected pension was denied in 
September 1981.  The RO held the veteran was not entitled to 
pension benefits because his active service was not during a 
wartime period.

In September 1991, the veteran filed a claim for service 
connection for multiple conditions including the residuals of 
a head injury and a back disorder.  He asserted he had 
injured his head and back during his military service, and 
that he had received inservice treatment for those injuries 
in February 1957 and February 1958.

A discharge summary from the Northampton VA Medical Center 
(VAMC) dated in October 1982 shows that the veteran was 
admitted to the hospital due to having thoughts of suicide.  
He stated his problems started when he suffered a head injury 
from opening a can of beer during his wedding.  He said the 
beer can exploded and struck him in the head.  The veteran 
reported he incurred some sort of brain injury and was 
treated surgically.  He stated his personality had changed 
since the accident.  He indicated that he suffered from 
emotional lability, temper outbursts, suspiciousness, and 
paranoia.  A psychological test was conducted.  According to 
the psychologist, the veteran met the criteria for organic 
personality syndrome.  The psychologist reported that there 
appeared to be brain dysfunction.  The discharge diagnoses 
were organic personality syndrome and alcohol dependence. 

A letter from the Day Kimball Hospital was received in July 
1991.  Therein, the veteran was noted to have been receiving 
inpatient and outpatient psychiatric treatment since February 
1990.  His treating psychiatrist indicated that the veteran 
had been diagnosed as having an organic personality disorder 
secondary to head injury and alcohol dependence.  Again, 
there were no findings pertaining to his military service.

In response to a RO request for records showing treatment of 
the veteran from 1969, the Muncy Valley Hospital reported in 
July 1991 that it held no records pertaining to the veteran.

By a rating action dated in July 1991, service connection for 
a back disorder was denied.  The RO found there was no 
evidence that any current back disorder suffered by the 
veteran was incurred in or aggravated by his military 
service.  The RO also determined that the veteran had failed 
to submit new and material evidence to reopen his claim of 
service connection for the residuals of a head injury.  

Medical records from Norwich Hospital dated from January 1965 
to September 1977 were associated with the claims folder.  In 
January 1965, the veteran was admitted due to complaints of 
depression.  He reported that he had been experiencing 
periods of depression with suicidal attempts since he 
suffered a skull fracture in June 1961.  He said he had been 
rendered unconscious for 18 hours.  He stated he had been 
taking Phenobarbital since that time.  In addition to 
experiencing emotional lability with depression, the veteran 
reported having a problem with excessive alcohol consumption.  
The diagnostic impression at discharge was personality trait 
disturbance, emotionally unstable, with alcohol addiction.  
Subsequent records show that the veteran was periodically 
readmitted due to symptoms of depression, suicidal ideation, 
violent outbursts, and alcohol dependence.  There were no 
findings that related any of these problems to his military 
service.

Medical records from the Evangelical Community Hospital dated 
from October 1967 to August 1970 show that the veteran 
received evaluations and treatment for, but not limited to, a 
sprained left foot, chest pains, and bronchitis.  
Significantly, an October 1967 discharge summary indicated 
that the veteran gave a history of suffering a skull fracture 
in 1963.  In August 1970, he was noted to have sprained his 
left foot when he jumped from a fire engine.

The veteran filed a notice of disagreement in March 1992.  He 
asserted that he suffered significant injuries to his skull 
and back in an accident that occurred during his active 
service in Japan.  He said the fire truck he was driving 
rolled over while on the way to an airplane landing.  He 
stated the two airmen who could collaborate his story had 
passed away.  He maintained he was hospitalized for several 
weeks due to his injuries, and that he was eventually given a 
medical discharge.  He stated he continued to experience head 
and back problems.  

The veteran submitted letters from his brother and mother in 
support of his claim.  Therein, both individuals indicated 
that the veteran had sustained head and back injuries while 
stationed in Iwo Jima.  The veteran's brother recalled that 
the Red Cross had contacted their mother so that the 
veteran's wife could be informed of the accident.

In March 1992, service connection for the residuals of a head 
injury and a back disorder was denied.  The RO stated there 
was no evidence establishing that any current head or back 
disability suffered by the veteran was due to his military 
service.  In fact, the RO observed that the evidence of 
record demonstrated that the veteran's depression with 
suicidal ideation had been attributed to a 1961 skull 
fracture.  A statement of the case (SOC) was furnished to the 
veteran in March 1992.  A letter attached to the SOC informed 
the veteran that he needed to submit a substantive appeal in 
order to have the Board of Veterans' Appeals (Board) consider 
his claim.  He was told that he had 60 days to file his 
appeal.


The veteran filed a request to reopen his claims of service 
connection for the residuals of a head injury and a back 
disorder in February 1996.  He reported injuring his head and 
back in November 1956 and receiving treatment for the same 
until April 1957.  He said he had been unable to locate the 
men who were also involved in the accident.

In a letter dated in March 1996, the RO informed the veteran 
that he had been previously denied service connection for 
head and back injuries, and that those earlier decisions had 
become final.  The veteran was advised that he needed to 
submit new and material evidence to reopen his claims.  In 
this regard, he was told to furnish competent medical 
evidence that showed that his claimed disabilities were 
related to his military service, or another service-related 
condition, and that such conditions had existed continuously 
from his active service to the present.

Medical records from the Providence VAMC dated from October 
1995 to January 1997 show that the veteran received 
evaluations and treatment for, but not limited to, a seizure 
disorder, chronic low back pain, and coronary artery disease.  
There were several treatment reports that indicated that the 
veteran's history of having a seizure disorder was related to 
a 1979 head injury that had resulted in him having a plate 
put in his head.  There were no findings pertaining to his 
military service.  Similarly, while he was noted to suffer 
from chronic low back pain, there was no evidence that the 
veteran's back problem was a result of any inservice injury.

In June 1997, the RO found that the veteran had failed to 
submit new and material evidence to reopen his claims of 
service connection.  The RO held the evidence, while new, was 
not material because it did not establish that either 
condition was incurred in or aggravated by active military 
service.  The RO stated the evidence merely duplicated the 
evidence that was previously considered by the VA.

A letter was received from [redacted] in June 1999.  Mr. 
[redacted] indicated that he had been the veteran's friend for 15 
years.  He said he was stationed with the veteran on Iwo Jima 
when he rolled over a fire truck while going to a black top 
fire at the end of the expanding runway.  Mr. [redacted] stated he 
was a radar mechanic at the time and was housed on the side 
of the runway.  He recalled that the veteran was flown to a 
hospital in Tachicowa, Japan for treatment.  He made no 
reference to the nature of the veteran's injuries.

In June 1999, the RO held that the veteran's claims for 
service connection for the residuals of a head injury and a 
back disorder would not be reopened.  The RO found the 
evidence submitted by the veteran was not new and material.  
A supplemental statement of the case was issued to the 
veteran that same month.

II.  Analysis

The veteran's claims for service connection for the residuals 
of a head injury and a back disorder were last finally denied 
in July 1991.  After filing a notice of disagreement with 
that decision, he was furnished a statement of the case which 
was mailed to his address of record.  The statement of the 
case was not returned as undeliverable.  A determination on a 
claim by the agency of original jurisdiction of which a 
claimant is properly notified is final if an appeal is not 
filed as prescribed in Department regulations.  38 U.S.C.A. 
§ 7105(c) (West 1991).  The veteran having failed to file a 
substantive appeal with respect to the July 1991 denial of 
his claim, the decision became final a year after mailing of 
notification to him of the decision.  38 C.F.R. §§  3.104, 
20.302 (1999).

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that once a denial of a claim of service connection has 
become final, it cannot subsequently be reopened unless new 
and material evidence has been presented.  This determination 
involves a two-step analysis.  First, the Board must 
determine whether the evidence is "new and material."  
Second, if the Board determines that the claimant has 
produced new and material evidence, the claim is reopened and 
the Board must evaluate the merits of the veteran's claim in 
light of all the evidence, both old and new.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

New and material evidence is evidence which has not been 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant and 
which, by itself, or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  In Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998), the United States Court of Appeals for the 
Federal Circuit affirmed this standard.  For the purposes of 
establishing whether new and material evidence has been 
submitted, the credibility of the evidence is to be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The Court 
has held that to reopen a previously and finally disallowed 
claim there must be "new and material evidence presented or 
secured" since the time that the claim was finally 
disallowed on any basis.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996).  The Court further held that to 
reopen a finally denied claim, new evidence must be probative 
of the issue at hand, i.e., it must address the specified 
basis for the last disallowance.  Evans at 283.  

As reflected in the June 1999 supplemental statement of the 
case, the RO denied the veteran's claims to reopen on the 
basis that the evidence was not new, i.e., that it was 
cumulative and redundant.  Also it cited the regulation at 38 
C.F.R. § 3.156(a) to define new and material evidence.  
Because it did not consider the language of "reasonable 
possibility of changing the outcome" which was struck down 
in Hodge v. West, there is no need to remand this matter for 
the RO to consider the language of the regulation as the test 
for determining whether new and material evidence has been 
submitted to reopen the claim.  See Vargas-Gonzales v. West, 
12 Vet. App. 321 (1999).

The pertinent criteria provide that service connection may be 
granted for disability resulting from personal injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1131 (West 1991).  Where a 
veteran served 90 days or more during peacetime service after 
December 31, 1946, and an organic disease of the nervous 
system becomes manifest to a degree of 10 percent within 1 
year from date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. § 1101, 1112, 1113, 
1137 (West 1991); 38 C.F.R. § 3.307, 3.309 (1999).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).

In this case, the RO's July 1991 denial was based on the fact 
that the veteran had presented no evidence that established 
that any current back disorder was incurred in or aggravated 
by his military service.  A similar conclusion was made by 
the RO in its determination that the veteran had failed to 
submit new and material evidence to reopen the claim of 
service connection for the residuals of a head injury.  
Specifically, the RO found that the veteran had yet to 
furnish any medical evidence showing a causal relationship 
between his alleged inservice head injury and his diagnosed 
traumatic brain injury.

The medical records submitted since the 1991 decision are 
"new" in the sense that they were not of record at the time 
the decision was issued.  However, that evidence is not "new" 
for the purposes of 38 U.S.C.A. § 5108 because it is 
essentially cumulative of evidence previously considered by 
the RO.  Those records merely document that the veteran is 
currently receiving treatment for the residuals of a head 
injury (post-traumatic seizure disorder) and chronic low back 
pain.  The records are not material evidence because they do 
not provide credible medical findings that the veteran's 
diagnosed post-traumatic seizure disorder or low back pain 
are etiologically related to any incident, accident, or 
exposure that occurred during his military service.  In fact, 
the records contain several references to the seizure 
disorder being attributed to a 1979 head injury.

The statements from the veteran regarding his opinion that 
there is an etiological relationship between his alleged 
inservice head and back injury and his diagnosed organic 
personality syndrome secondary to head injury, post-traumatic 
seizure disorder, and chronic low back pain cannot be 
considered of any probative value.  Though an individual may 
be able to provide an accurate statement regarding firsthand 
knowledge of events or observations, a lay person may not 
offer evidence that requires medical knowledge.  See Nici v. 
Brown, 9 Vet. App. 494 (1996) citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992); See also Spalding v. Brown, 10 Vet. 
App. 6 (1997).  Further, the Board finds that the statements 
made by the veteran and Mr. [redacted] regarding the circumstances 
surrounding the veteran's alleged inservice accident are 
essentially a repetition of contentions made by the veteran 
when his claim was earlier denied, and that they are not new 
evidence.  Reid v. Derwinski, 
2 Vet. App. 312 (1992).


ORDER

As new and material evidence has not been presented to reopen 
a claim of service connection for the residuals of a head 
injury, the claim is denied.

As new and material evidence has not been presented to reopen 
a claim of service connection for a back disorder, the claim 
is denied.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals



 

